[Cite as In re M.L.H., 2013-Ohio-1668.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 98868




                                          IN RE: M.L.H.

                                          A Minor Child

                                      [Appeal by Father]


                              JUDGMENT:
                   AFFIRMED IN PART, MODIFIED IN PART,
                      REVERSED IN PART, REMANDED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                       Juvenile Division
                                    Case No. PR 03701531

        BEFORE: S. Gallagher, J., Jones, P.J., and E.A. Gallagher, J.

        RELEASED AND JOURNALIZED: April 25, 2013
ATTORNEYS FOR APPELLANT

Marc G. Doumbas
1670 Columbus Road, Suite 3G
Cleveland, OH 44113

Anna M. Parise
Dworken & Bernstein Co., L.P.A.
60 South Park Place
Painesville, OH 44077


ATTORNEY FOR APPELLEE

Gregory J. Moore
Stafford & Stafford Co.
55 Erieview Plaza, 5th Floor
Cleveland, OH 44114
SEAN C. GALLAGHER, J.:

      {¶1} Appellant S.L.H. appeals from the juvenile court’s order that adopted the

magistrate’s decision with regard to the calculation of annual healthcare costs of the

child, M.L.H.    Appellant further challenges the application of these calculations to

certain time periods.   For the reasons that follow, we affirm in part, modify in part,

reverse in part, and remand.

      {¶2} Appellant, S.L.H., is the father (“Father”) of M.L.H. (“Child”), and L.L.K. is

the child’s mother (“Mother”).

      {¶3} On July 19, 2007, Mother filed a motion to modify child support seeking to

modify Father’s child support obligations based on a change of circumstances. On May

20, 2008, the parties entered into an agreement regarding the modification of parental

rights and responsibilities, which the magistrate found to be in the child’s best interest,

and which was approved and adopted by the court. On May 10, 2011, Mother filed a

motion to set a pretrial and hearing on child support, asserting that “all issues were

determined except for the determination of child support and arrears.”

      {¶4} The magistrate conducted a hearing on June 11, 2012.          The magistrate’s

decision was issued the following day. Both the hearing transcript and the magistrate’s

decision indicate that “the sole issue” before the court was a determination of Father’s

obligations as to Child’s health insurance.      The magistrate’s decision recounts the

following factual evidence:
            The Obligee1 testified that she married her current husband on May
      12, 2007. She further testified that she has been employed by the
      Cleveland Clinic until June 15, 2008. During that time she had provided
      for the health insurance of the child per the original support order.
      (Exhibit 5)

             The parties had resolved custody and visitation issues at a prior
      hearing (Exhibit 2, 4). The parties further agreed to resolve the issue of
      current support based on the voluntary exchange of information.

            The Obligee further stated that she kept the Obligor informed of her
      employment status and the childs [sic] health insurance status. The child
      was placed under the current husbands [sic] insurance on August 1, 2008.
      The Obligee testified to the health insurance options available at that time.
      The Obligee further detailed the cost difference between single insurance,
      employee plus spouse, and family coverage. (Exhibit 3)

             The Obligee further stated that she had previously requested
      information from Obligor regarding his health insurance care options. The
      Obligor never provided the Obligee with any specific information regarding
      his health care options, costs, or copy of any health insurance card.

      ***

             The Obligor testified that he had a health care option which would
      have costs significantly less than the cost of insurance currently being paid
      by the Obligee. The cost was approximately $1800.00 per year. The
      Obligor did not have any documentation available in support of his health
      care option. The Obligor further testified that he did inform the Obligee of
      his health care option but never provided her with any documentation.

      {¶5} The magistrate ordered that Father’s child support obligations be increased

from $551.41 per month, including a 2 percent processing fee, to $994.18 per month,

including a 2 percent processing fee.      Father was ordered to pay an additional $100.00

per month, including a 2 percent processing fee, toward current support arrears due


      1
          “Obligee” is Mother, and “Obligor” is Father.
Mother or her assigns, with the amount to be determined by Cuyahoga County Child

Support Enforcement Agency.              The magistrate ordered that the child support

modifications were “effective July 19, 2007.”                The computation was, therefore,

retroactively applied to the date of Mother’s motion to modify.

        {¶6} Father filed objections to the magistrate’s decision.2 Father maintained that

the record and Mother’s testimony did not support the magistrate’s calculation of Child’s

health insurance costs for the relevant time period.         Specifically, Father argued that he

should not be ordered to pay increased amounts from July 19, 2007 to August 1, 2008,

because he maintains Mother’s actual costs were $1,336.80 annually or $55.70

bimonthly.3 Father also argued that Mother stipulated to this fact on the record.            Father

also objected to the increased health insurance cost being applied from 2010 to 2012

because of Mother’s testimony that the costs had decreased in those years.              Father also

objected to the order that Mother be allowed to claim Child as a dependent for federal

income tax purposes, which was in conflict with the terms of the parties’ shared parenting

plan.   The parties had agreed to alternate the dependent child exemption.

        {¶7} On July 27, 2012, the trial court granted Father’s objections in part and


        2
           The court had adopted the magistrate’s decision before Father filed his objections;
however, the court subsequently granted Father leave to submit his objections for good cause shown.
R. 158.
        3
            Although the parties disputed this point throughout the briefing period, the parties
appeared at oral argument with a stipulation that Father is not responsible for increased amounts for
the time period between July 19, 2007 and August 1, 2008, and that the trial court erred by assessing
them against him for that time period.
overruled them in part.      The court upheld the magistrate’s decision regarding the child

support calculations.    The court indicated there was no evidence presented to contradict

the findings of child support and there was no transcript of the hearing provided for the

court’s review. Additionally, the court found “the Obligor presented that the cost of the

insurance is on a bimonthly schedule, which does not compute correctly with the annual

costs offered as the totals for the year.”    The court granted the objections to the extent it

found that Father could claim Child as a dependent for federal income tax purposes in

alternate years.

       {¶8} Father commenced this appeal and assigns three errors for our review, which

are addressed together because they all pertain to the court-ordered calculation and

application of healthcare costs.

                                   Assignment of Error No. 1

       The lower court abused its discretion when it calculated the annual
       healthcare cost to be $6,585.92 where the mother incurred no out of pocket
       cost to maintain healthcare coverage due to the fact that the minor child was
       added to the new spouse’s family plan at no additional cost.

                                   Assignment of Error No. 2

       The lower court abused its discretion when it ignored the stipulation of the
       Appellee that the $6,585.92 annual healthcare cost would not be calculated
       and applied from July 19, 2007 to June 20, 2008.4

                                   Assignment of Error No. 3

       The lower court abused its discretion in calculating the annual healthcare
       cost to be $6,585.92 from July 2009 to June 12, 2012 for purposes of an

       4
           At oral argument, Mother, through her counsel, conceded this assignment of error.
       order and arreages [sic] where the evidence demonstrated that the $6,585.92
       annual costs applied only during the period of June 19, 2008 to some
       unknown time in 2009 and where the evidence demonstrated that the annual
       healthcare costs were substantially lower from 2009 to present.

       {¶9} Generally, a trial court’s decision in matters involving child support is

reviewed under an abuse of discretion standard. Booth v. Booth, 44 Ohio St.3d 142,

144, 541 N.E.2d 1028 (1989).       The term “abuse of discretion” implies the court’s

attitude is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983). Nevertheless, a trial court’s discretion is not

unfettered, and the mandatory statutory child-support requirements must be followed in

all material respects.      Sapinsley v. Sapinsley, 171 Ohio App.3d 74, 77-78,

2007-Ohio-1320, 869 N.E.2d 702 (1st Dist.), citing Marker v. Grimm, 65 Ohio St.3d 139,

601 N.E.2d 496 (1992), paragraph two of the syllabus. The failure to do so constitutes

reversible error. Marker, 65 Ohio St.3d at 143. With the above standard in mind, we

proceed to address the assigned errors.

       {¶10} The parties’ May 2008 shared parenting plan provided that “Father shall pay

child support to the Mother pursuant to the Ohio Child Support Guideline computation

worksheet.” Before the June 11, 2012 hearing on Mother’s motion to modify child

support, the parties had agreed on all child support issues, with the exception of Father’s

obligation for healthcare costs.

       {¶11} Mother carried insurance through her employer until June 15, 2008, which is

noted in the magistrate’s decision that was adopted by the court. Mother and Child were

placed on her husband’s healthcare plan on August 1, 2008.          Mother presented her
husband’s pay stub from “pay end date: 08/31/2008,” which reflected a deduction for his

medical plan in the amount of $552.15 and for his dental plan in the amount of $66.38.

According to the hearing exhibits, these deductions occurred bimonthly, totaling 24

deductions per year.     The breakdown of healthcare costs that is appended to the

magistrate’s decision was for “coverage year 2008 to 2009.”     The breakdown indicates

that Child’s healthcare expense for the period of 2008 to 2009 was $6,585.92 annually

and $548.83 per month.

      {¶12} The breakdown reflects that Child’s healthcare costs were calculated as

follows: first husband–employee’s previous costs for single coverage are subtracted, then

the remaining figure is divided by two because Mother and the child were the only

dependents under the plan at those times.     The insurance

documentation and cards do indicate that Mother and Child were the only dependents

covered by that plan in 2008.    The formula used to arrive at Child’s healthcare costs

would not yield the same figure if any additional dependents were covered under the plan.

 The family plan cost remains the same regardless of the number of dependents on it.

Therefore, using the pro rata formula, Child’s healthcare costs would be reduced by

coverage of additional dependents.

      {¶13} There was discussion on the record as to whether the cost of the “family

plan” was more than the cost of a health plan covering just employee (husband) and

spouse (Mother).   The magistrate indicated that there was a difference; however, there is

no documentary evidence to substantiate it.
       {¶14} Mother argues that the court-ordered child support should be upheld because

the trial court was not provided a transcript of the June 2012 hearing in connection with

Father’s objections. Civ.R. 53 and Juv.R. 40 both require objections to be supported by

a transcript or an affidavit of all evidence submitted to the magistrate relevant to the

findings being challenged.        Here, the court did not have a transcript, but there was

evidence that supported Father’s objections.      For example, Father has been ordered to

pay increased child support “effective July 19, 2007.”     Yet, the same order reflects that

Mother maintained Child’s health insurance, through her own employment and as agreed

by the parties, until June 15, 2008.    There is no evidence whatsoever that the amount of

Child’s healthcare insurance changed until she was added to her stepfather’s health plan

in August 2008.      Therefore, it was an abuse of discretion to order Father to pay

increased amounts before August 1, 2008. Moreover, Mother stipulated to this point at

oral argument and conceded the merit of assignment of error No. 2.      That assignment of

error is accordingly sustained.

       {¶15} The trial court did not abuse its discretion in resolving the dispute over

Child’s healthcare costs from August 1, 2008 through 2009. Mother presented evidence

that would support the trial court’s calculation for those periods.

       {¶16} There was no documentation submitted for Child’s healthcare costs after

that period.   Even without a transcript of the proceedings, there is enough evidence in

the record to establish error occurred.      Father was ordered to pay child support for

increased healthcare costs past 2009 and beyond the documentary evidence that was
referenced by, and appended to, the magistrate’s decision, which was adopted by the trial

court.

         {¶17} For these reasons, Father’s assignments of error are sustained in part and

overruled in part.    The trial court’s order is affirmed with respect to its calculations of

increased child support but modified to be effective August 1, 2008 through 2009. This

matter is remanded to the trial court with instructions to conduct another hearing on

Mother’s motion to modify child support with respect to Child’s annual healthcare costs

after 2009.

         {¶18} Judgment affirmed in part, modified in part, reversed in part, and cause

remanded.

         It is ordered that appellant and appellee share costs herein taxed.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

         A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
EILEEN A. GALLAGHER, J., CONCUR